EXHIBIT B

PLAINTIFF’S COMPLAINT
DO NOT ISSUE WRIT OUT OF STATE DEFENDANTS

IN THE COURT OF COMMON PLEAS
OF ALLEGHENY COUNTY, PENNSYLVANIA
CIVIL DIVISION

Thomas W. Beatty,
Plaintiff,

Vv.

Equifax Information Services LLC;

Experian Information Solutions, Inc. and

Trans Union LLC,
Defendants.

JURY TRIAL DEMANDED

Case No. GD-19-008874

TYPE OF PLEADING:
COMPLAINT IN CIVIL ACTION

FILED UPON BEHALF OF:
Thomas W. Beatty,
Plaintiff

COUNSEL OF RECORD
FOR THIS PARTY:

Clayton S. Morrow, Esquire
PA. I.D. 53521

Morrow & Artim, PC

7 Floor Mitchell Building
304 Ross Street
Pittsburgh, PA 15219
Telephone (412) 281-1250
Direct (412) 209-0656

csm@ConsumerLaw365.com

Pro hac vice admission to be sought:

GOOLSBY LAW OFFICE, LLC
John H. Goolsby, Esquire
Minnesota Bar Number 0320201
475 Cleveland Ave N, Suite 212
Saint Paul, MN 55104

Phone (651) 646-0153

jgoolsby@goolsbylawoffice.com
IN THE COURT OF COMMON PLEAS
OF ALLEGHENY COUNTY, PENNSYLVANIA

CIVIL DIVISION
Thomas W. Beatty, Case No. GD-19-008874
Plaintiff,
v.

Equifax Information Services LLC;

Experian Information Solutions, Inc. and

Trans Union LLC,
Defendants.

PRELIMINARY STATEMENT

1. This Fair Credit Reporting Act (“FCRA”) action for damages involves
Plaintiffs ordeal in dealing with a recurring problem at the three major
credit bureaus: the merging of two consumers’ credit files. Each
Defendant’s long history of creating “mixed files” has been the subject of
numerous private lawsuits and multiple government enforcement actions
over a span of more than twenty years. Plaintiffs claims are based on
Defendants’ false reporting on Plaintiffs credit reports, failures to follow
reasonable procedures for accuracy, failures to conduct reasonable
investigations of disputed information, failures to provide Plaintiff with
copies of his credit reports, and impermissible dissemination of Plaintiff’s

information to creditors who sought credit reports on the other

consumer.
PARTIES

Plaintiff Thomas W. Beatty is a natural person who resides in the city of
New Kensington, County of Allegheny, State of Pennsylvania, and is a
“consumer” as that term is defined by 15 U.S.C. § 1681a(c).
Defendant Equifax Information Services, LLC (“Equifax”) is a credit bureau
doing business in Pennsylvania and is a “consumer reporting agency” as
that term is defined by 15 U.S.C. § 168 1a(f).
Defendant Experian Information Solutions, Inc. (“Experian”) is a credit
bureau doing business in Minnesota and is a “consumer reporting agency”
as that term is defined by 15 U.S.C. § 168 1aj(f).
Defendant Trans Union LLC (“Trans Union”) is a credit bureau doing
business in Minnesota and is a “consumer reporting agency” as that term
is defined by 15 U.S.C. § 168 la(f).

FACTUAL ALLEGATIONS
This is a case of defendant credit bureaus creating mixed files.
A mixed file is a situation where a consumer reporting agency (“CRA”)
such as Equifax, Experian, or Trans Union places information relating to
one consumer in the credit file of another, thus creating false
descriptions of both consumers’ credit histories in their respective credit
reports.
Mixed files occur most often when two or more consumers have similar
names, Social Security numbers, or other identifiers (for example, when

information relating to John J. Jones is put in John G. Jones’ file).
4
10.

11.

Mixed files occur largely because CRAs’ computers do not use sufficiently
rigorous thresholds to match consumer data precisely, even when such
unique identifiers as Social Security numbers are present: for example,
Equifax relies on a match of only seven of nine digits of the SSN.
Creditors furnish information on their credit and collection accounts to
Equifax, and each account record or “tradeline” will include identifying
information such as name, Social Security number, address, and birth
date. Equifax organizes furnisher records into “files,” which refer to all
credit accounts and other information that Equifax deems as belonging
to the same person. Upon receipt of each account tradeline, Equifax
uses an automated matching system that has been preprogrammed with
defined rules. The Equifax computer attempts to find in its database the
existing credit file that most closely matches the identifying information
in the reported tradeline. An account with the same full Social Security
number, consumer name, and address as an existing file would
constitute a perfect match, but Equifax will allow a tradeline that only
constitutes a partial match to be reported toa file.
As explained by the Federal Trade Commission, CRAs have a financial
incentive for over-inclusive matching procedures:

When Congress passed the FCRA, it was responding in part

to consumer concerns that the CRAs overemphasize

completeness at the expense of accuracy. Many of the CRAs’

customers are lenders, whose main concern in consulting a

consumer report is assessing the likelihood that a borrower

will default. For many lenders, the loss incurred when a
borrower defaults is much larger than the profit earned
12.

13.

'

when a borrower repays a loan. Because of this, lenders may
prefer to see all potentially derogatory information about a
potential borrower, even if it cannot all be matched to the
borrower with certainty. This preference could give the CRAs
an incentive to design algorithms that are tolerant of mixed
files, which could harm consumers to whom derogatory
information is mistakenly assigned.

Fed. Trade Comm’n, Report to Congress Under Sections 318 and 319 of
the Fair and Accurate Credit Transactions Act of 2003, 47 (Dec. 2004).
Mixed files can be hard for consumers to detect: a mixed file can look
like identity theft, and indeed Plaintiff in this case believed for some time
that he was a victim of identity theft.

As experts have explained, not only do the CRAs have an incentive to be
over-inclusive, but also they have little marketplace counter-incentive to
exercise care with respect to avoiding and correcting inaccuracies
generally:

[T]he credit reporting industry is unlike most other
industries in some fundamental respects. .... [T]he paying
clients of the credit reporting industry are not consumers,
but the creditors who furnish or use the information
contained in the credit bureaus’ databases... .

[C]lonsumers have no say in whether their information
is included in the credit bureaus’ databases. ... . Thus,
unlike almost all other business relationships, consumers
who are unhappy with the actions of a credit bureau cannot
vote with their feet - they cannot remove the information or
take their business elsewhere.

Creditors, in contrast, do have the ability to switch
between credit bureaus if they wish. ... Credit bureaus have
no interest in deferring to a consumer involuntarily captured
in a relationship with the bureau, when doing so could cause
its paying customer to lose collection opportunities and
profits. Both furnishers and credit bureaus also benefit from
a system that allows them to spend only seconds on a

6
14:

15.

16.

17.

dispute rather than the time (even if minimal) required to
actually resolve it.
Thus, traditional competitive market forces provide
little incentive for credit bureaus to incur the costs of
instituting new procedures that ensure information is
accurate or to undertake investigations to correct errors... .
Only the FCRA itself compels such behavior.
However, the risk of an occasional FCRA lawsuit
appears not to have overcome these economic incentives.
The result is persistent inaccuracies in credit reports... .
Until the failure to conduct a real investigation becomes
more expensive than the savings from these cost reducing
measures, the current system will remain broken.
Chi Chi Wu, National Consumer Law Center, Automated Injustice: How a
Mechanized Dispute System Frustrates Consumers Seeking to Fix Errors in
Their Credit Reports (Jan. 2009) https://www.nclc.org/images/pdf/pr-
reports/report-automated_injustice.pdf .
At least until recently, when information is disputed to, for example,
Equifax, the company has spent less than $1 to process each dispute,
despite the fact that failure to correct inaccurate information could cost
consumers thousands of dollars and countless hours of aggravation.
The “investigation” process is largely automated, and at least until
recently, Equifax outsourced the human part of the investigation to
contractors in Costa Rica, India, or the Philippines.
Equifax and the other CRAs have been on notice from numerous cases of
the ongoing problem of mixed files.
Government agencies have also repeatedly put Defendants on notice of

their shortcomings with respect to mixed files and have repeatedly

attempted to get Defendants to take greater care with respect to
7
18.

accuracy: for example, in the 1990s, an FTC investigation of Equifax
resulted in a consent order addressing a number of problems, including
mixed files. See In the Matter of Equifax Credit Information Services, Inc.,

120 F.T.C. 577, 1995 WL 17012660.
The 1995 Equifax Consent Order ordered:

That Equifax, in connection with the collection, preparation,
assembly, maintenance and furnishing of consumer reports
and files, forthwith cease and desist from failing to:

4. Follow reasonable procedures to. assure maximum
possible accuracy of the information concerning the
consumer about whom the consumer report relates, as
required by Section 607(b) of the FCRA [15 U.S.C. §
1681e(b)]. Such procedures shall include but are not limited
to reasonable procedures:

b. To prevent reporting to subscribers that credit
information pertains to a particular consumer unless
Equifax has identified such information by at least two
of the following identifiers: (i) the consumer's name, (ii)
the consumer's Social Security number, (iii) the
consumer's date of birth, (iv) the consumer's account
number with a subscriber or a. similar identifier
unique to the consumer; [with exceptions that do not

apply]

d. To prevent furnishing any consumer report
containing information that Equifax knows or has
reason to believe is incorrect, including information
that the consumer or the source or repository of the
information has stated is not accurate (including that
it does not pertain to the consumer) unless Equifax
has reason to believe that the statement is frivolous or
irrelevant or, upon investigation, not valid;

e. To avoid the occurrence of mixed files, including but
not limited to mixing of files as the result of entry of
data by subscribers when seeking consumer reports.

Id. at 586-87.
19,

20.

21.

22.

23.

Similarly, an FTC investigation of TRW (now known as Experian) resulted
in a consent order addressing a number of problems, including mixed
files. See FTC v. TRW INC., 784 F.Supp. 361 (N.D. Tex. 1991).
The 1991 Experian Consent Order enjoined Experian (then known as
TRW)
from failing to:
1. Maintain reasonable procedures to prevent the occurrence
or reoccurrence of Mixed Files, including but not limited to:
a. Continuing its current efforts to improve its
information gathering, storing, and generating systems
to reduce the occurrence of Mixed Files, through
modification of its software system to enable such
system to accommodate and use, for matching and
identification purposes, a Consumer's Full Identifying
Information.
Id. at 362.
“Full Identifying Information” was defined as, “full last and first name;
middle initial; full street address; zip code; year of birth; any generational
designation; and social security number.” Id.
Similarly, and action brought by seventeen state attorneys general
against Trans Union resulted in a consent order addressing a number of
problems, including mixed files. See Alabama v. Trans Union Corp., Civil
Action No. 92C 7101 (N.D. Ill. Oct. 26, 1992).
In the 1992 Trans Union Consent Order, Trans Union agreed to

“Implement or continue to utilize and maintain reasonable procedures to

avoid the occurrence or reoccurrence of Mixed Files.”
24.

25.

26.

27.

28.

29.

30.

31.

32.

33.

34.

Defendants have known about the mixed file problems caused by partial
SSN matches for over twenty-five years, yet apparently have not
substantially changed their practices. |
Defendants have violated the terms of the 1990s consent orders.
Defendants mixed Plaintiff's credit file with that of a different person,
whose name is Thomas Ockree.

Plaintiff and Mr. Ockree have the same first name and live in the same
zip code, but have different middle and last names, different addresses,
and different - albeit similar — social security numbers.

Plaintiff has never gone by “Thomas Ockree” or “Thomas J. Ockree.”

In emails dated February 15, 2018, Plaintiff was notified by his credit
monitoring service that Trans Union had prepared credit reports on him
for multiple lenders. |

Plaintiff was not aware of any reason that his credit report would have
been accessed by lenders.

Plaintiff obtained his Trans Union credit report.

Plaintiffs February 2018 Trans Union credit report contained accounts
that belonged to Plaintiff, but also contained numerous accounts that did
not belong to Plaintiff.

Mr. Beatty attempted to correct the report by submitting a copy of his
birth certificate. Mr. Beatty was assured that the errors would be
corrected within 30 days.

Plaintiff obtained a copy of his April 6, 2018, Equifax credit report.
10
35.

36.

37.

38.

39.

40,

41.

42.

43.

Plaintiff's April 6, 2018, Equifax credit report contained accounts that
belonged to Plaintiff, but also contained numerous accounts that did not
belong to Plaintiff, including without limitation a First National Bank
account.

When Plaintiff first saw all those strange accounts in his credit report, he
naturally assumed he was a victim of identity theft.

Plaintiffs April 6, 2018, Equifax credit report included Plaintiffs address,
but also included numerous addresses that have never belonged to
Plaintiff.

Plaintiff's April 6, 2018, Equifax credit report gave Plaintiff's name, but
immediately underneath stated, “Formerly known as THOMAS J
OCKREE.”

Plaintiff has never gone by “Thomas J. Ockree” or “Thomas Ockree.”
Plaintiffs April 6, 2018, Equifax credit report stated that there was a
Social Security Number “variation.”

In or around April 2018, Plaintiff also tried to get his credit reports from
Experian and Trans Union.

At that time, Plaintiff's: credit reports contained information that
belonged to Mr. Ockree.

When Plaintiff tried to get his credit reports from Experian and Trans
Union, Experian and Trans Union asked Plaintiff security questions
based on information in Plaintiff's file that actually belonged to Mr.

Ockree.
11
44,

45.

46.

47.

48.

49.

50.

Sl.

52.

53.

Because Plaintiff was unable to answer the security questions based on
Mr. Ockree’s information, Experian and Trans Union did not give Plaintiff
copies of his credit reports.

Plaintiff hired attorney Ryan Daniel Very.

In a letter dated June 21, 2018, Plaintiff, through attorney Very,
disputed to Equifax, Experian, and Trans Union.

Attorney Very clearly indicated that he represented Thomas W. Beatty
and that the dispute was on Beatty’s behalf.

The June 2018 dispute listed the accounts that did not belong to
Plaintiff, appeared on Plaintiff’s Equifax credit report, and also
presumably were in Plaintiff's Experian and Tran Union files at that time,
including without limitation the First National Bank account.

The June 2018 dispute explained that the accounts Plaintiff was
disputing were apparently opened by Thomas Ockree, and that Plaintiff
may have been a victim of identity theft.

Very received a letter from Equifax dated-July 1, 2018, apparently in
response to his dispute of June 21.

Equifax’s July 1 letter to Very indicated:

Re:

THOMAS J OCKREE

33 INDIAN FIELDS TRL

NEW KENSINGTON PA 15068-9700

Very has never represented Thomas Ockree.

Plaintiff has never resided at 33 Indian Fields Trl.

12
54.

35.

36.

57.

58.

99.

60.

6l.

62.

63.

Equifax’s July 1, 2018, letter stated, “We have been unable to locate the

requested file in our database.”

In a letter dated July 11, 2018, Plaintiff, through attorney Very, again

disputed to Equifax.

Very’s July 11 dispute letter stated, “I represent Mr. Thomas W. Beatty.
. Please be advised, once again, that Mr. Beatty is not Mr. Ockree.”

The July 11 dispute listed the accounts that did not belong to Plaintiff

but appeared on Plaintiff's Equifax credit report.

Plaintiffs July 11, 2018, dispute package included Plaintiffs Social

Security Number, a copy of his birth certificate, and a copy of a utility bill

with his current address.

In a letter dated July 20, 2018, Plaintiff, through attorney Very, yet again

disputed to Equifax.

The July 20 dispute listed the accounts that did not belong to Plaintiff

but appeared on Plaintiff's Equifax credit report.

Plaintiffs July 20, 2018, dispute package again included a copy of

Plaintiffs birth certificate and a copy of a utility bill with his current

address.

Very received a response from Equifax dated July 30, 2018.

Equifax’s July 30 letter stated, “We have been unable to locate the

requested file in our database,” and asked that identifying documents be

provided.

13

a a etl -— -
64.

65.

66.

67.

68.

69.

70.

71.

72.

In a letter dated August 6, 2018, Very yet again informed Equifax that he
represented Thomas W. Beatty and provided Beatty’s Social Security
Card and driver’s license, showing his current address and date of birth.
Very received a response from Equifax dated August 13, 2018.

Equifax’s response was addressed to:

RYAN DANIEL

500 GRANT ST STE 2900

PITISBURGH, PA 15219-2502

RE: Thomas J Ockree

Not only did Equifax incorrectly reference Mr. Ockree instead of Plaintiff
but also Equifax failed to even get Very’s name right, omitting his last
name.

Equifax provided a credit report, dated August 13, 2018, that included a
mix of Plaintiff's and Mr. Ockree’s information.

The August 13, 2018, mixed credit report stated, “Name On File:
Thomas J Ockree ... Formerly Known As: Thomas W Beatty.”

The August 13, 2018, mixed credit report showed Plaintiff's Social
Security Number, but also included a similar Social Security Number
that is not his as a “Social Security # Variation.” Upon information and
belief, the other Social Security Number is Mr. Ockree’s.

Plaintiff received a credit report from Experian, dated July 24, 2018, that
contained a mix of Plaintiff's and Mr. Ockree’s information.

Plaintiff was able to obtain a copy of his October 1, 2018, Trans Union
credit report through his credit monitoring service.

14

et ee ere
73.

74.

75.

76.

77.

78.

79,

80.

81.

Plaintiff's October 1, 2018, Trans Union credit report included
information not belonging to him, including the First National Bank
account.

On various occasions when Plaintiff has tried to obtain his credit reports
(using his own name and Social Security Number), if he has been able to
get a report at all, he has received reports that contain various
combinations of his own information and what appears to be Mr.
Ockree’s.

Plaintiff has received one or more reports under the name Thomas
Ockree that state, “formerly known as Thomas W Beatty.”

The accounts listed have sometimes been Plaintiff's sometimes not.
Plaintiff has been left to wonder what information Equifax, Experian, and
Trans Union provide to lenders when they ask for credit reports on
Plaintiff or on Mr. Ockree.

Upon information and belief, Defendants have disseminated Plaintiffs
information to creditors who sought credit reports on Mr. Ockree.

Mr. Ockree noticed some of Plaintiffs information, including some of
Plaintiff's accounts, in reports he received when he tried to obtain his
reports.

Mr. Ockree believed he was a victim of identity theft and reported the
apparent crime to police.

Plaintiff became the subject of a police investigation.

15
82.

83.

84.

85.

86.

87.

88.

89.

90.

91.

Plaintiff was contacted by police and questioned as part of their
investigation.

Plaintiff was frightened, humiliated, and infuriated to be the subject of a
police investigation.

The police eventually informed Plaintiff that as part of their investigation,
they determined that Mr. Ockree has a Social Security Number that
differs from Plaintiff's by just one digit.

In a letter dated January 2, 2019, Plaintiff yet again disputed the
accounts that weren’t his to Equifax, Experian, and Trans Union.

In his January 2, 2019, dispute, Plaintiff identified himself by his first
and last names and middle initial, his address, his Social Security
Number, and his date of birth.

Plaintiff explained, “It appears that you have mixed up my information
with that of a different person, Thomas Ockree, through no fault of his
(or mine). I have never gone by Thomas Ockree.’ ”

Plaintiff identified the information apparently belonging to Mr. Ockree
that should be removed from Plaintiff's credit reports.

With his 2019 dispute, Plaintiff enclosed copies of his Social Security
Card, his Driver’s License, and a recent utility bill with his name and
current address.

Plaintiff received a response from Equifax dated January 14, 2019.

The response was addressed to “Thomas J. Ockree” at Plaintiff's address.

16
92.

93.

94.

95.

96.

97.

98.

The accompanying credit report was under the name “Thomas J.
Ockree.”

In the investigation results addressed to Ockree, Equifax indicated that it
was no longer reporting information Plaintiff had disputed; but Equifax
did the exact opposite of what was requested: instead of deleting the
information Plaintiff had disputed from Plaintiff's credit file, Equifax
deleted Ockree’s information from Ockree’s file, and sent Plaintiff a copy
of Ockree’s report.

Upon information and belief, Equifax separated Ockree’s accounts from
Plaintiffs, but left Ockree’s accounts in the file Equifax maintains under
Plaintiff's name, and vice versa.

Equifax’s investigation results acknowledged that Equifax had “mixed”
the files.

From February 2018 to the present, Plaintiff disputed to various
consumer reporting agencies the information that was not his multiple
times, including without limitation the disputes specified herein.

Due to Defendants’ respective failures to conduct reasonable
investigations of Plaintiff's disputes, the false information on Plaintiffs
credit reports was not appropriately deleted or modified.

Equifax sold credit reports with a mix of Plaintiffs and Ockree’s
information to subscribers on multiple occasions, including without

limitation on August 3, 2018, to Synchrony Bank.

17
99.

100.

101.

102.

103.

104.

105.

106.

107.

Experian sold credit reports with a mix of Plaintiff's and Ockree’s
information to subscribers on multiple occasions, including without
limitation on March 29, 2018, to Cap One.

Trans Union sold credit reports with a mix of Plaintiff's and Ockree’s
information to subscribers on multiple occasions, including without
limitation on April 7, 2018, to WebBank.

As a result of Defendants’ actions and omissions, Plaintiff has suffered
actual damages, including without limitation adverse credit actions, out-
of-pocket expenses, detriment to his credit rating, and emotional
distress.

Plaintiff has suffered injuries in fact that are traceable to Defendants’
conduct and that are likely to be redressed by a favorable decision in this
matter.

Specifically, Plaintiff suffered concrete injuries to his reputation as a
result of Defendants’ communication of false information to third parties.
At all times pertinent hereto, Defendants acted by and through their
agents, servants and/or employees who acted within the course and
scope of their agency or employment, and under the direct supervision
and control of the Defendants.

Plaintiff, through attorney Very, offered to settle his legal claims against
Defendants without litigation.

Defendants did not accept Plaintiffs settlement offer.

Very no longer represents Plaintiff.
18
108.

109,

110.

111.

112.

113.

.

Any settlement offers made through attorney Very or his firm are
withdrawn.
TRIAL BY JURY
Plaintiff is entitled to and hereby requests a trial by jury.
CAUSES OF ACTION
COUNT I
VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
15 U.S.C. § 1681le(b)
Defendants willfully and/or negligently violated 15 U.S.C. § 1681e(b) by
failing to follow reasonable procedures to assure the maximum possible
accuracy of Plaintiff's consumer reports.
As a result of Defendants’ violations of § 1681e(b), Plaintiff has suffered
actual damages, including without limitation credit denials, out-of-
pocket expenses, detriment to his credit rating, invasion of privacy, and
emotional distress. Plaintiff is therefore entitled to recover actual
damages pursuant to 15 U.S.C. §§ 1681n and 1681o.
Defendants’ actions and omissions were willful, rendering them liable for
punitive damages and/or statutory damages pursuant to 15 U.S.C. §
1681n.
Defendants are liable for Plaintiff's costs and attorney’s fees, pursuant to
15 U.S.C. §§ 1681n and 1681o.
COUNT II

VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
15 U.S.C. § 1681i

19
114.

115.

116.

117.

118.

119.

Defendants willfully and/or negligently violated 15 U.S.C. § 1681i in
multiple ways including without limitation by failing to conduct a
reasonable reinvestigation of Plaintiff's dispute(s) and by failing thereafter
to appropriately delete or modify information in Plaintiff’s file.
As a result of Defendants’ violations of § 1681i, Plaintiff has suffered
actual damages, including without limitation credit denials, out-of-
pocket expenses, detriment to his credit rating, invasion of privacy, and
emotional distress. Plaintiff is therefore entitled to recover actual
damages pursuant to 15 U.S.C. §§ 1681n and 1681o.
Defendants’ actions and omissions were willful, rendering them liable for
punitive damages and/or statutory damages pursuant to 15 U.S.C. §
1681n.
Defendants are liable for Plaintiff's costs and attorney’s fees, pursuant to
15 U.S.C. §§ 1681n and 1681o.
COUNT II
VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
15 U.S.C. § 1681lg
Defendants willfully and/or negligently violated 15 U.S.C. § 168lg by
failing to disclose information in Plaintiffs file.
As a result of Defendants violations of § 1681g, Plaintiff has suffered
actual damages, including without limitation credit denials, out-of-
pocket expenses, detriment to his credit rating, invasion of privacy, and
emotional distress. Plaintiff is therefore entitled to recover actual

damages pursuant to 15 U.S.C. §§ 1681n and 1681o.
20
120.

121.

122.

123.

124.

125.

Defendants’ actions and omissions were willful, rendering them liable for
punitive damages and/or statutory damages pursuant to 15 U.S.C. §
1681n.
Defendants are liable for Plaintiff's costs and attorney’s fees, pursuant to
15 U.S.C. §§ 1681n and 1681o.
COUNT IV
VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
15 U.S.C. § 1681b(a)
Defendants willfully and/or negligently violated 15 U.S.C. § 1681b(a) by
providing Plaintiff's credit information to entities that sought to obtain
Ockree’s credit reports and had no permissible purpose for Plaintiff’s
credit report.
As a result of Defendants’ violations of § 1681b{a), Plaintiff has suffered
actual damages, including without limitation invasion of privacy, and
emotional distress. Plaintiff is therefore entitled to recover actual
damages pursuant to 15 U.S.C. §§ 1681n and 1681o.
Defendants’ actions and omissions were willful, rendering it liable for
punitive damages and/or statutory damages pursuant to 15 U.S.C. §
1681n.
Defendants are liable for Plaintiff's costs and attorney’s fees, pursuant to

15 U.S.C. §§ 1681n and 1681o.

21
WHEREFORE,
Plaintiff prays that judgment be entered against these Defendants for:
a.) Plaintiff's actual damages;
b.) Punitive and/or statutory damages pursuant to 15 U.S.C. § 1681n;
c.) Reasonable attorney’s fees and costs pursuant to 15 U.S.C. §§ 1681n
and/or 16810;
d.) Such other and further relief as may be just and proper; and

e.) Seeks an amount in excess of Arbitration limits.

PLAINTIFF, Thomas W. Beatty,

By: _/s/ Clayton Morrow
Clayton Morrow, Esquire

JURY TRIAL DEMANDED

MORROW & ARTIM, PC

Clayton S. Morrow, Esquire

PA I.D. 53521

304 Ross Street

Mitchell Building, 7‘ Floor
Pittsburgh, PA 15219

General Office Phone (412) 281-1250
Direct Phone (412) 209-0656

csm@ConsumerLaw365.com

22
